DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 18 December 2020 fails to place the application in condition for allowance. 
Claims 47-66 are currently pending.
Claims 58, 59, 62, 64, and 66 are currently under examination.
Claims 47-57, 60-61, 63, and 65 are currently withdrawn. Note: Claims 63 and 65 both have the status identified “NEW” and are dependent upon withdrawn claim 47 and thus also withdrawn pursuant to the instituted restriction requirement.

Status of Rejections
All previous rejections are herein withdrawn due to Applicant’s amendment filed 18 December 2020.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 58 and 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted several references previously used are used herein, albeit with alternative motivations/combinations in light of the amendment filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 66, the recitation “passing the strip-shaped electrode precursor through an inside of the doping tank in a path which first moves downward in a space positioned between the porous insulating member attached along an inner side surface of the doping tank and the porous insulating member on a partition plate side opposite thereto, then changes its own moving direction to an upward direction by the conveying roller, and finally moves upward in a space positioned between the porous insulating member attached along the inner side surface of the 
	The porous insulating member is not described in the specification as attached an inner side surface or to a partition plate. The specification shows the insulating member on the respective electrodes.
	The specification does not disclose moving upward between the antecedently claimed positions of the porous insulating members on each side as the figures show upward path between different porous insulating members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2015/0191841 A1) in view of Raman et al (US 2014/0313639 A1), Matsui et al (US 2009/0191462 A1) OR Kaiduka et al (US 2008/0241694 A1, AND Nazri et al (US 5,743,921) OR Grant et al (US 2017/0187030 A1 herein referred to as Gran ‘030).
As to claim 58, Grant discloses a method of manufacturing an electrode comprising
	Obtaining a doped electrode by doping the active material layer with alkali metal (claim 1, Abstract, “alkylation”) using the doping system comprising 
		a doping tank configured to accommodate a solution including alkali metal ions (Fig. 2 “Tank” solution “bath”) 
		a conveying unit configured to convey a strip-shaped electrode precursor including an active material layer along a path passing through the doping tank (see below for annotation ); 
		a counter electrode unit configured to be accommodated in the doping tank Fig. 2 “Filed plate” zones); 
		a connection unit configured to electrically connect the electrode precursor and the counter electrode unit (inherent to applying a voltage between the field zone plates relative the anode/cathode – [0044])).

    PNG
    media_image1.png
    459
    498
    media_image1.png
    Greyscale

	Grant fails to explicitly disclose the following limitations:
		a porous insulating member disposed between the electrode precursor and the counter electrode unit and configured to be non-contact with the electrode precursor 
		wherein the porous insulating member comprises a mesh with an aperture ratio of 5 to 98%
		wherein the conveying unit comprises a conductive conveying roller that conveys the electrode precursor, the conductive conveying roller being disposed outside the doping tank.
	Raman discloses separators made of a porous insulating member ([0051]) used for pre-lithiation (title) in order to prevent an electrical short and permit a transport of ionic species ([0051]	). Matsui discloses separators which prevent short circuiting with an aperture ratio of 30% to 70%, where a ratio less than 30% lowers ion permeability and greater than 70% results in 
	Nazri discloses a conveying unit with a a conductive conveying roller that conveys the electrode precursor, the conductive conveying roller being disposed outside the doping tank to permit passage of current (Fig. 1 #16 col. 6 lines 14-18). Grant ‘030 discloses a conductive conveying roller that conveys the electrode precursor, the conductive conveying roller being disposed outside the doping tank (#606 Fig. 6).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used a separator as taught by Raman in the method of Grant because it prevent electrical shorts and permit a transport of ionic species (Raman [0051]) and to have further used an aperture ratio as taught by either Matsui OR Kaiduka because they are recognized values which permit proper ionic permeability and strength to porous insulating members. Likewise, the “aperture ratio” is identified as a result effective variable open to optimization where the lower the ratio, the lower the ionic permeability and the higher the ratio, the lower the strength, thus would be prima facie obvious to optimize within prior art conditions which fall within the instantly claimed ranges. See MPEP 2144.05.
	Further, it would have been obvious to one of ordinary skill it the art at the time the invention was filed to have used a conductive conveying roller outside the doping tank as taught by Nazri OR Grant ‘030 in the method of Grant because Grant fails to explicitly disclose the electrical contacting required to establish the potential difference between the electrode precursor or and the field plates thus one of ordinary skill in the art would look towards relevant structures in similar devices which are a recognized structure for the intended use of providing electrical 
	For brevity, this combination will be referred to as “modified Grant” herein.

As to claim 59, Grant discloses cleaning an electrodes after lithation with an aprotic solvent ([0012]).

Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over modified Grant, as applied to claim 58 above, and further in view of Greene et al (US 3,267,017).
As to claims 62 and 64, modified Grant fails to explicitly disclose wherein a support supports the doping tank from below the doping tank, and a height of the support can be changed to thereby vertically displace the counter electrode unit and/or the porous insulating member from the doping tank (instant claim 62) and wherein the doping system is configured such that the doping tank can be moved relatively downward and upward with respect to the counter electrode unit by changing a height of a support arranged under the doping tank (instant claim 64).
	Greene discloses an apparatus for an electrochemical plating device (col. 5-6) comprising wherein a support supports for a plating tank (elevator platforms 60/65/61 col. 6 lines 33-37 with electroplating cell #49), and a height of the support removing the tank from the web processing area (col. 6 lines 30-34) (instant claim 62) and wherein the doping system is configured such that the doping tank can be moved relatively downward and upward with respect to the counter electrode unit by changing a height of a support arranged under the doping tank (instant claim 64 col. 6 lines 30-34).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795